Citation Nr: 0218684	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-01 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
herniation.

2.  Entitlement to service connection for right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in December 
1999, and the veteran appealed its decision.  The veteran 
presented testimony during a hearing before RO personnel at 
the RO in June 2000 and at a hearing conducted by the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in September 2002.  


FINDINGS OF FACT

1.  A low back injury in March 1967 or in January 1972 while 
on active duty for training, or during the veteran's 
qualifying service, is not shown.

2.  A right inguinal hernia in March 1967 while on active 
duty for training or during the veteran's qualifying service 
is not shown.


CONCLUSIONS OF LAW

1.  Lumbar disc herniation was not incurred or aggravated in 
active naval service or active duty for training.  38 
U.S.C.A. §§ 101(24), 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2002).

2.  A right inguinal hernia was not incurred or aggravated 
in active naval service or active duty for training.  38 
U.S.C.A. §§ 110(24), 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though VA did not expressly consider the provisions of 
the VCAA, its development and adjudication of the claim was 
consistent with them and the amendments to 
38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's duties 
have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 38 C.F.R. § 3.159.  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in VA's December 1999 
rating decision, the January 2000 statement of the case, the 
December 2000 supplemental statement of the case, and/or 
other correspondence including the letter the RO wrote the 
veteran in January 2000 and the November 2001 VCAA letter to 
the veteran.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and the other correspondence with the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran indicates that there is no additional 
evidence.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  All available service medical 
records were requested and forwarded to the RO in May 1980 
as confirmed by the NPRC in July 1980.  VA examination 
reports and medical records have been obtained.  The Board 
Member asked the veteran if there was any other evidence 
linking his back to any of his periods of service.  The 
veteran indicates that there is no additional evidence 
available.  Reasonable attempts were made to obtain 
identified relevant evidence.

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 
3.326, and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Pertinent law and regulations

Service connection may be granted when it is shown that 
there is disability present which was the result of disease 
or injury which was incurred or aggravated in active naval 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.6, 3.303 and 3.304 (2002).  A showing of 
incurrence may be established by affirmatively showing 
inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records, the 
official history of each organization in which he served, 
his medical records and all pertinent medical and lay 
evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"Chronic."  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303(a), (b), and (d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).

Analysis

Low back

In this case, the evidence does not show that the veteran 
injured his back while on active duty for training as 
claimed.  

The veteran's service personnel records show that he had one 
year and two months of service prior to February 1968, that 
he was called to active duty from February 1968, that he was 
called to and served on active duty from February 1968 to 
November 1969, and that he was transferred to the reserves 
after that and medically disqualified from participating as 
a member of the naval reserve in March 1972.  

The veteran claims that he injured his low back carrying a 
milk can up a ladder on a ship during his period of reserve 
service prior to active duty.  See, for instance, his 
November 1979 statement.  Moreover, he specifically alleges 
that on March 2, 1967, the episode with the milk can 
occurred, and he further alleges and that he reinjured his 
back during his period of reserve service after November 
1969, while carrying a typewriter.  See, for instance, his 
June 2000 and September 2002 hearing testimony.

A specific request for any treatment records from the 
facility he identified as having treated his back on March 
2, 1967 came back negative in May 1980.  

The veteran's service medical records do not show that he 
injured his back while on active duty for training or in the 
active military service, or that he was treated for a back 
injury or disease then.  The veteran testified to the 
undersigned in September 2002 that he did not go on sick 
call for his low back during his period of service from 
February 1968 to November 1969 because he was supposed to 
act macho, especially since he was on a base with marines.  
However, his service medical records from that time show 
that he did in fact go on sick call for acne, right thumb 
pain, a great toenail avulsion, loose bowel movements, and a 
head cold.  His explanation for not going on sick call is 
not accepted.

Moreover, his October 1969 service discharge examination 
report was negative for evidence of a low back injury.  His 
spine and lower extremities were examined and found to be 
normal.  This is further evidence of a lack of an injury in 
March 1967 as claimed and establishes that there was no 
lumbar back pathology in 1969.

The first documentation of back complaints was in March 
1971, when the veteran reported having recurrent back pain.  
Clinically, no spine problem was found and it was reported 
that the veteran was having somatization of anxiety.  He was 
qualified for retention then and in June 1971.  No defects 
were noted in June 1971.

The first medical evidence of treatment received for back 
problems is dated in November 1971 from J.J. Reilly, M.D.  
The veteran told Dr. Reilly that he had had intermittent 
episodes of low back and right hip pain of perhaps 6 years' 
duration.  The veteran stated that it was not clear in his 
mind if there had been some trauma initiating the first 
episode.  He stated that customarily he would need 2 to 3 
days at bed rest during acute attacks before getting relief.  
Clinically, he appeared to be in a subsiding stage of an 
acute attack that had occurred within the past week.  The 
Board notes that his service medical records from his active 
period of service from February 1968 to February 1969 are 
not supportive of incidents of 2 to 3 day bed rests at a 
time.  They show no light duty or bed rest for back pain.  

A private lumbar myelogram in November 1971 was essentially 
normal with slight asymmetry of the root sleeves at L4-5.

The veteran was put on light duty until further notice in 
January 1972.  He testified to the undersigned in September 
2002 that this was because he lifted a typewriter and 
reinjured his back from his original injury on March 2, 
1967.  However, there is no reference to either the injury 
or a reinjury in the service medical records or in the March 
1972 letter from Dr. Reilly.

The first time the veteran alleged that he had injured his 
back in the service was in October 1979, in a VA 
compensation setting more than 12 years after the claimed 
injury on active duty for training in March 1967.

The most probative evidence of whether the veteran incurred 
or aggravated a back injury during active duty for training 
is the service medical records, which are negative for the 
same, and the history the veteran gave Dr. Reilly in 
November 1971, at a time when the veteran's memory of recent 
events was still fresh and he had an incentive to provide an 
accurate history in that it might aid in the diagnosis and 
treatment approach.  He indicated no instance of injury to 
his low back while in active naval service, and the service 
medical records, in lacking any indication of any injury 
while at the same time showing treatment for other, minor 
problems, further support the conclusion that he did not 
injure his back while in the active naval service.

The Board notes that the veteran has provided several other 
histories of continued problems with his back since service.  
The records containing them include September 1996 and March 
1999 private medical records and an August 1999 VA 
examination report.  However, for reasons indicated above, 
the most probative evidence shows no low back injury while 
on active duty for training or in the active naval service.  
The records containing history relating the low back injury 
to naval service were compiled in a VA compensation setting 
long after the fact of the alleged injury.  The Board has 
considered the veteran's testimony, but does not find the 
testimony to be supported or reliable.

In light of the above, the claim for service connection for 
low lumbar disc herniation is denied.  The preponderance of 
the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert; Alemany.

Right inguinal hernia 

The veteran claims that his right inguinal hernia was 
incurred when he injured his low back while on active duty 
for training on March 2, 1967.

The first evidence of a right inguinal hernia is shown on 
service examination in March 1971.  

The Board concludes that service connection is not warranted 
for right inguinal hernia because none of the service 
medical records or examination reports shows that it 
resulted from active duty for training or active duty, and 
this fact and those immediately following are the most 
probative evidence of record.  There is no March 2, 1967 
service medical record showing that a right inguinal hernia 
occurred at that time.  Moreover, one was not found on 
service entrance examination in February 1968 or on service 
discharge examination in October 1969.  On both occasions 
his abdomen and viscera, including for hernia, were examined 
and found to be normal.  These facts are very probative 
evidence of the lack of a right inguinal injury at that 
time.  The first time a right inguinal hernia was reported 
was on service examination in March 1971.  Even then, the 
veteran did not report that it occurred as a result of 
active duty for training in March 1967 or while on active 
duty.  

While the veteran asserts that it occurred during the 
incident which he claims occurred on March 2, 1967, there is 
no probative evidence that it occurred as claimed.  There is 
no probative evidence of that incident and there is 
probative evidence to the contrary.  The right inguinal 
hernia was not found on service entrance examination in 
February 1968 or on service discharge examination in October 
1969, and there was no documentation of it in the interim 
during active naval service.  In light of these facts and 
the fact that it was first noted at the time of a service 
examination more than 4 years after it allegedly occurred, 
the Board concludes that it was not the result of active 
duty for training or active naval service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  


ORDER

Entitlement to service connection for low lumbar disc 
herniation is denied.  Entitlement to service connection for 
right inguinal hernia is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


